J-S05020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellee

                    v.

JAMES EDWARD GREENLAND

                         Appellant                   No. 888 MDA 2021


        Appeal from the Judgment of Sentence Entered June 3, 2021
           In the Court of Common Pleas of Cumberland County
             Criminal Division at No: CP-21-CR-0002408-2019


COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellee

                    v.

JAMES EDWARD GREENLAND

                         Appellant                   No. 889 MDA 2021


        Appeal from the Judgment of Sentence Entered June 7, 2021
           In the Court of Common Pleas of Cumberland County
             Criminal Division at No: CP-21-CR-0000315-2020

BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY STABILE, J.:                             FILED MAY 17, 2022

      Appellant, James Edward Greenland, pleaded nolo contendere in two

cases to various sexual offenses against two minors. The trial court sentenced

Appellant to a term of imprisonment and designated him as a sexually violent

predator (“SVP”) pursuant to the Sexual Offender Registration and Notification
J-S05020-22



Act (“SORNA”), 42 Pa.C.S.A. §§ 9799.10-9799.41. Appellant filed a timely

notice of appeal, and we consolidated the above-captioned cases sua sponte.

      Appellant argues in this appeal that the court erred by designating him

as an SVP without considering documents from the Department of Veteran

Affairs (“VA”) relating to his mental health while he served in the military. We

vacate Appellant’s SVP designation and remand to the trial court for further

proceedings.

      On December 10, 2020, Appellant pleaded nolo contendere in the Court

of Common Pleas of Cumberland County to aggravated indecent assault and

corruption of minors (both graded as felonies) at No. 2408-2019 and to two

counts of indecent assault (both graded as misdemeanors) at No. 315-2020.

The court directed the Sexual Offenders Assessment Board (“SOAB”) to assess

whether Appellant should be designated as an SVP under SORNA. Dr. Robert

Stein, a member of the SOAB, performed the assessment.

      The court continued sentencing twice, once from mid-March 2021 to

April 8, 2021 due to court unavailability and then from April 8, 2021 to June

3, 2021 in order for Appellant to obtain mental health records from the VA.

Appellant asserted that the mental health records were relevant to the

question whether the court should classify him as an SVP.

      On May 28, 2021, Appellant moved for a third continuance because he

had not yet received the VA records. The court denied this motion. At an

evidentiary hearing on June 3, 2021, the Commonwealth presented expert

testimony from Dr. Stein that Appellant met the criterial for an SVP.       The

                                     -2-
J-S05020-22



Commonwealth stated during the hearing, however, that it would not object

to re-opening the record in the event that Appellant later received the VA

records. N.T., 6/3/21, at 5, 54-55. The court stated that it would re-open

the record when Appellant received the records. Pa.R.A.P. Opinion, 8/5/21,

at 12 n.11. The court nonetheless found that Appellant met the criteria for an

SVP and classified him as such. N.T., 6/3/21, at 59-60.

       Appellant raises the following issues in this appeal:

       I. Did The Court Err When It Classified [Appellant] As [An SVP] In
       Violation Of His Right To Due Process Under The Constitutions Of
       The United States And The Commonwealth Of Pennsylvania?

       II. Did The Court Err When It Classified [Appellant] As [An SVP]
       Where The Evidence Was Insufficient To Support The
       Classification?

Appellant’s Brief at 7.1

       In his first argument, Appellant contends that he was denied due

process because the court denied his request to obtain mental health records

from the VA. According to Appellant, these records may be relevant to the

determination of whether he is an SVP.

       On April 4, 2022, we ordered Appellant to advise whether he or his

counsel have received the VA records.            On April 19, 2022, counsel for

Appellant notified us that she received the VA records. Based on (1) counsel’s


____________________________________________


1  Appellant does not challenge his judgment of sentence.          See
Commonwealth v. Butler, 226 A.3d 972 (Pa. 2020) (statutory requirements
applicable to SVP’s does not constitute criminal punishment).

                                           -3-
J-S05020-22


representation that she has the VA records, (2) the trial court’s statement that

it would re-open the record when Appellant received these records, and (3)

the Commonwealth’s representation that it would not oppose re-opening the

record when Appellant received the records, we conclude that the proper

remedy is to vacate the court’s June 3, 2021 determination that Appellant is

an SVP and remand for further proceedings on this issue.

      In effect, we grant relief on Appellant’s due process challenge in his first

argument by ordering further evidentiary proceedings below on the SVP issue.

Furthermore, our decision to order further proceedings below renders

Appellant’s second argument, a challenge to the sufficiency of the evidence

on the SVP issue, premature, because the trial court should have the first

opportunity to evaluate the sufficiency of the evidence based on a complete

evidentiary record.

      Judgment of sentence affirmed. Order designating Appellant as an SVP

vacated.    Case remanded for further proceedings concerning whether

Appellant is an SVP. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/17/2022


                                      -4-